Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 1 of 18 PageID #: 979




   UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


  UNITED STATES OF AMERICA                          §
                                                    §
  versus                                            §           CASE NO. 4.17-CR-9
                                                    §
  THEODORE WILLIAM TAYLOR (1),                      §
  a/k/a Tad Taylor, and                             §
  CHIA JEAN LEE (2),                                §
  a/k/a Chia Lee Taylor                             §
                            COURT S INSTRUCTIONS TO THE JURY

  Members of the Jury:

           In any jury trial there are, in effect, two judges. I am one of the judges; the other is the

  jury. It is my duty to preside over the trial and to decide what evidence is proper for your

  consideration. It is also my duty at the end of the trial to explain to you the rules of law that you

  must follow and apply in arriving at your verdict.

           First, I will give you some general instructions which apply in every case, for example,

  instructions about burden of proof and how to judge the believability of witnesses. Then I will

  give you some specific rules of law about this particular case, and finally I will explain to you the

  procedures you should follow in your deliberations.

                               DUTY TO FOLLOW INSTRUCTIONS

           You, as jurors, are the judges of the facts. But in determining what actually

  happened that is, in reaching your decision as to the facts it is your sworn duty to follow all of

  the rules of law as I explain them to you.

           You have no right to disregard or give special attention to any one instruction, or to

  question the wisdom or correctness of any rule I may state to you. You must not substitute or
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 2 of 18 PageID #: 980




  follow your own notion or opinion as to what the law is or ought to be. It is your duty to apply

  the law as I explain it to you, regardless of the consequences.

          It is also your duty to base your verdict solely upon the evidence, without prejudice or

   sympathy. That was the promise you made and the oath you took before being accepted by the

   parties as jurors, and they have the right to expect nothing less.

                              PRESUMPTION OF INNOCENCE,
                          BURDEN OF PROOF, REASONABLE DOUBT

          The indictment or formal charge against the defendants is not evidence of guilt. Indeed,

   the defendants are presumed by the law to be innocent. The defendants begin with a clean slate.

   The law does not require the defendants to prove their innocence or produce any evidence at all

   and no inference whatever may be drawn from the election of a defendant not to testify.

          The government has the burden of proving the defendants guilty beyond a reasonable

   doubt, and if it fails to do so, you must acquit the defendants. While the government s burden of

   proof is a strict or heavy burden, it is not necessary that the defendants’ guilt be proved beyond

   all possible doubt. It is only required that the government’s proof exclude any reasonable doubt

   concerning the defendants’ guilt.

          A reasonable doubt is a doubt based upon reason and common sense after careful and

   impartial consideration of all the evidence in the case. Proof beyond a reasonable doubt,

   therefore, is proof of such a convincing character that you would be willing to rely and act upon

   it without hesitation in making the most important decisions of your own affairs.




                                                    2
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 3 of 18 PageID #: 981




                      EVIDENCE-EXCLUDING WHAT IS NOT EVIDENCE

           As I told you earlier, it is your duty to determine the facts. To do so, you must consider

   only the evidence presented during the trial. Evidence is the sworn testimony of the witnesses

   and the exhibits. The questions, statements, objections, and arguments made by the lawyers are

   not evidence.


           The function of the lawyers is to point out those things that are most significant or most

   helpful to their side of the case, and in so doing to call your attention to certain facts or inferences

   that might otherwise escape your notice. In the final analysis, however, it is your own recollection

   and interpretation of the evidence that controls in the case. What the lawyers say is not binding

   upon you.


          During the trial I sustained objections to certain questions and exhibits. You must

   disregard those questions and exhibits entirely. Do not speculate as to what the witness would

  have said if permitted to answer the question or as to the contents of an exhibit. Also, certain

  testimony or other evidence has been ordered removed from the record and you have been

   instructed to disregard this evidence. Do not consider any testimony or other evidence which has

  been removed from your consideration in reaching your decision. Your verdict must be based

   solely on the legally admissible evidence and testimony.

          Also, do not assume from anything I may have done or said during the trial that I have any

  opinion concerning any of the issues in this case. Except for the instructions to you on the law,

  you should disregard anything I may have said during the trial in arriving at your own verdict.




                                                      3
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 4 of 18 PageID #: 982



               EVIDENCE-INFERENCES-DIRECT AND CIRCUMSTANTIAL

          In considering the evidence, you are permitted to draw such reasonable inferences from

   the testimony and exhibits as you feel are justified in the light of common experience. In other

   words, you may make deductions and reach conclusions that reason and common sense lead you

   to draw from the facts which have been established by the evidence.

          Do not be concerned about whether evidence is direct evidence or circumstantial

   evidence. ” You should consider and weigh all of the evidence that was presented to you.

          “Direct evidence” is the testimony of one who asserts actual knowledge of a fact, such as

   an eye witness. “Circumstantial evidence” is proof of a chain of events and circumstances

   indicating that something is or is not a fact.

          The law makes no distinction between the weight you may give to either direct or

   circumstantial evidence. But the law requires that you, after weighing all of the evidence, whether

   direct or circumstantial, be convinced of the guilt of a defendant beyond a reasonable doubt before

  you can find him or her guilty.

                                   CREDIBILITY OF WITNESSES

          I remind you that it is your job to decide whether the government has proved the guilt of

  the defendants beyond a reasonable doubt. In doing so, you must consider all of the evidence.

  This does not mean, however, that you must accept all of the evidence as true or accurate.

          You are the sole judges of the credibility or believability” of each witness and the weight

  to be given to the witness s testimony. An important p rt of your job will be making judgments

  about the testimony of the witnesses who testified in this case, including defendant Taylor. You

  should decide whether you believe all, some part, or none of what each person had to say, and



                                                    4
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 5 of 18 PageID #: 983




   how important that testimony was. In making that decision I suggest that you ask yourself a few

   questions: Did the witness impress you as honest? Did the witness have any particular reason not

   to tell the truth? Did the witness have a personal interest in the outcome of the case? Did the

   witness have any relationship with either the government or the defense? Did the witness seem

   to have a good memory? Did the witness clearly see or hear the things about which he or she

   testified? Did the witness have the opportunity and ability to understand the questions clearly and

   answer them directly? Did the witness s testimony differ from the testimony of other witnesses?

   These are a few of the considerations that will help you determine the accuracy of what each

   witness said.

          The testimony of a defendant should be weighed and his credibility evaluated in the same

   way as that of any other witness.

          Your job is to think about the testimony of each witness you have heard and decide how

   much you believe of what each witness had to say. In making up your mind and reaching a

   verdict, do not make any decisions simply because there were more witnesses on one side than on

   the other. Do not reach a conclusion on a particular point just because there were more witnesses

   testifying for one side on that point. You will always bear in mind that the law never imposes

  upon a defendant in a criminal case the burden or duty of calling any witnesses or producing any

  evidence.


                                       CHARACTER EVIDENCE

          Where a defendant has offered opinion testimony concerning that defendant’s truth and

  veracity, honesty, or good character, you should consider such evidence along with all the other

  evidence in the case.



                                                   5
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 6 of 18 PageID #: 984




          Evidence of a defendant s character, inconsistent with those traits of character ordinarily

   involved in the commission of the crime charged, may give rise to a reasonable doubt, since you

   may think it improbable that a person of good character with respect to those traits would commit

   such a crime.


                           WITNESS S USE OF ADDICTIVE DRUGS

          The testimony of a witness who is shown to have used addictive drugs during the period

   of time about which the witness testified must always be examined and weighed by the jury with

  greater care and caution than the testimony of ordinary witnesses.

          You should never convict any defendant upon the unsupported testimony of such a witness

  unless you believe that testimony beyond a reasonable doubt.

                                EXPERT OPINION TESTIMONY

          During the trial you heard the testimony of Susannah Herkert, a Diversion Investigator

  with the Drug Enforcement Administration, who expressed opinions concerning controlled

  substances and investigations relating to controlled substances. You also heard testimony from

  Dr. Graves Owen and Dr. Timothy A. Munzing, who expressed opinions concerning the proper

  standard for determining when a prescription written by a physician is for a legitimate medical

  purpose and in the usual course of professional practice. If scientific, technical, or other

  specialized knowledge might assist the jury in understanding the evidence or in determining a fact

  in issue, a witness qualified by knowledge, skill, experience, training, or education may testify

  and state an opinion concerning such matters.

          Merely because such a witness has expressed an opinion does not mean, however, that you

  must accept this opinion. You should judge such testimony like any other testimony. You may



                                                   6
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 7 of 18 PageID #: 985




  accept it or reject it, and give it as much weight as you think it deserves, considering the witness s

  education and e perience, the soundness of the reasons given for the opinion, and all other

  evidence in the case.

                                           ON OR ABOUT

          You will note that the Indictment charges that the offense was committed on or about

  specified dates. The government does not have to prove that the crime was committed on those

  exact dates, so long as the government proves beyond a reasonable doubt that the defendants

  committed the crime charged in Count One on a date reasonably near January 2010 and continuing

  through about February 2012, the dates stated in the Indictment.

                                      VENUE-CONSPIRACY

          The events presented at trial happened in various places. There is no requirement that the

  entire conspiracy take place in the Eastern District of Texas, but in order for you to return a guilty

  verdict, the government must prove by a preponderance of the evidence that either the agreement

  or an overt act by a co-conspirator took place in this district. An overt act is an act performed to

  effect the object of a conspiracy, although it remains separate and distinct from the cons iracy

  itself. Though the overt act need not be of a criminal nature, it must be done in furtherance of the

  object of the conspiracy.

          Unlike the other elements of the offense, this is a fact that the government has to prove

  only by a preponderance of the evidence. This means the government has to convince you only

  that it is more likely than not that part of the conspiracy took place in the Eastern District of

  Texas. All other elements of the offense must be proved beyond a reasonable doubt. You are

   instructed that the following counties are located in the Eastern District of Texas: Anderson;



                                                    7
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 8 of 18 PageID #: 986




  Angelina; Bowie; Camp; Cass; Cherokee; Collin; Cooke; Delta; Denton; Fannin; Franklin;

   Grayson; Gregg; Hardin; Harrison; Henderson; Hopkins; Houston; Jasper; Jefferson; Lamar;

   Liberty; Marion; Morris; Nacogdoches; Newton; Orange; Panola; Polk; Rains; Red River; Rusk;

   Sabine; San Augustine; Shelby; Smith; Titus; Trinity; Tyler; Upshur; Van Zandt; and Wood.

                       CAUTION CONSIDER ONLY CRIME CHARGED

          You are here to decide whether the government has proved beyond a reasonable doubt that

  the defendants are guilty of the crime charged. The defendants are not on trial for any act,

  conduct, or offense not alleged in the Indictment. Neither are you called upon to return a verdict

   as to the guilt of any other person or persons not on trial as a defendant in this case.

                                     CAUTION-PUNISHMENT

          If the defendants are found guilty, it will be my duty to decide what the punishment will

  be. You should not be concerned with punishment in any way. It should not enter your

  consideration or discussion.

                          MULTIPLE DEFENDANTS-SINGLE COUNT

          The case of each defendant and the evidence pertaining to that defendant should be

  considered separately and individually. The fact that you may find one of the defendants guilty

  or not guilty should not control your verdict as to any other defendant.

                                 STATEMENT-VOLUNTARINESS

          In determining whether any statement, claimed to have been made by a defendant outside

  of court and after an alleged crime has been committed, was knowingly and voluntarily made, you

   should consider the evidence concerning such a statement with caution and great care. You should

   give such weight to the statement as you feel it deserves under all the circumstances.


                                                    8
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 9 of 18 PageID #: 987




          You may consider in that regard such factors as the age, sex, training, education,

   occupation, and physical and mental condition of the defendant, his or her treatment while under

   interrogation, and all the other circumstances in evidence surrounding the making of the statement.

          Any such statement should not be considered in any way whatsoever as evidence with

   respect to any other defendant on trial.

                                 IDENTIFICATION TESTIMONY

          In any criminal case the government must prove not only the essential elements of the

   offense charged, as hereafter defined, but must also prove, beyond a reasonable doubt, the identity

   of the defendants as perpetrators of the alleged offense.

          In evaluating the identification testimony of a witness you should consider all of the factors

   already mentioned concerning your assessment of the credibility of any witness in general, and

   should also consider whether the witness had an adequate opportunity to observe the person in

  question at the time or times about which the witness testified. You may consider all matters,

   including the length of time the witness had to observe the person in question, the prevailing

   conditions at that time in terms of visibility or distance and the like, and whether the witness had

  known or observed the person at earlier times.

          You may also consider the circumstances surrounding the identification itself including,

  for example, the manner in which a defendant was presented to the witness for identification, and

  the length of time that elapsed between the incident in question and the next opportunity the

  witness had to observe the defendant.




                                                    9
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 10 of 18 PageID #: 988




          If, after examining all of the testimony and evidence in the case, you have a reasonable

   doubt as to the identity of the defendants as the perpetrators of the offense charged, you must find

   the defendants not guilty.

                                 TRANSCRIPTS OF RECORDINGS

          During trial, you viewed video recordings, which have been received in evidence as

   Exhibits 33, 38, 50, 55, 60, 67, and 72, that displayed typewritten transcripts of the oral

   conversations which can be heard on the recordings. The transcripts purported to identify the

   speakers engaged in such conversations.

          The transcripts were displayed for the limited and secondary purpose of aiding you in

   following the contents of the conversations as you viewed the recordings, and also to aid you in

   identifying the speakers.

          You are specifically instructed that whether the transcripts correctly or incorrectly reflected

   the contents of the conversations or the identities of the speakers is entirely for you to determine

   based upon your own evaluation of the testimony you have heard concerning the preparation of

   the transcripts, and from your own examination of the transcripts in relation to your viewing of

   the recordings themselves as the primary evidence of their own contents; and, if you should

   determine that the transcripts were in any respect incorrect or unreliable, you should disregard

   them to that extent. It is what you viewed on the recordings that is evidence, not the transcripts.

                 SUMMARIES AND CHARTS NOT RECEIVED IN EVIDENCE

          Certain charts and summaries have been shown to you solely as an aid to help explain the

   facts disclosed by evidence (testimony, books, records, and other documents) in the case. These




                                                    10
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 11 of 18 PageID #: 989




   charts and summaries are not admitted evidence or proof of any facts. You should determine the

   facts from the evidence that is admitted.

                   SUMMARIES AND CHARTS RECEIVED IN EVIDENCE

          Certain charts and summaries have been received into evidence. You should give them

   only such weight as you think they deserve.

                        ELEMENTS OF THE OFFENSE-21 U.S.C. § 846

          Title 21, United States Code, Section 846, makes it a crime for anyone to conspire with

   someone else to commit a violation of certain controlled substances laws of the United States. In

   this case, Count One of the Indictment charges that the defendants did unlawfully, knowingly, and

   intentionally combine, conspire, confederate, and agree with each other and with other persons

   known and unknown to the grand jury to knowingly, intentionally, and unlawfully distribute,

   dispense, and possess with the intent to distribute and dispense controlled substances outside the

   usual course of professional practice and without a legitimate medical purpose.

          A conspiracy is an agreement between two or more persons to join together to

   accomplish some unlawful purpose. It is a kind of “partnership in crime” in which each member

   becomes the agent of every other member.

          For you to find a defendant guilty of this crime, you must be convinced that the

   government has proved each of the following beyond a reasonable doubt:

          First: That two or more persons, directly or indirectly, reached an agreement to
                        distribute, dispense, or possess with the intent to distribute or dispense
                        substances containing a detectable amount of Oxycodone, substances
                        containing a detectable amount of Amphetamine Salts, substances
                        containing a detectable amount of Hydrocodone, substances containing a
                        detectable amount of Alprazolam, or substances containing a detectable
                        amount of Promethazine with Codeine outside the usual course of



                                                   11
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 12 of 18 PageID #: 990




                         professional practice or not for a legitimate medical purpose, as charged in
                         the Indictment;

          Second: That the defendant knew of the unlawful purpose of the agreement; and

          Third: That the defendant joined in the agreement willfully, that is, with the intent
                         to further the unlawful purpose.

          One may become a member of a conspiracy without knowing all the details of the unlawful

   scheme or the identities of all the other alleged conspirators. If a defendant understands the

   unlawful nature of a plan or scheme and knowingly and intentionally joins in that plan or scheme

   on one occasion, that is sufficient to convict him or her for conspiracy even though the defendant

   had not participated before and even though the defendant played only a minor part.

          The government need not prove that the alleged conspirators entered into any formal

   agreement, nor that they directly stated between themselves all the details of the scheme.

   Similarly, the government need not prove that all of the details of the scheme alleged in the

   Indictment were actually agreed upon or carried out, nor must it prove that all of the persons

   alleged to have been members of the conspiracy were such, or that the alleged conspirators

   actually succeeded in accomplishing their unlawful objectives.

          Mere presence at the scene of an event, even with knowledge that a crime is being

   committed, or the mere fact that certain persons may have associated with each other and may

   have assembled together and discussed common aims and interests, does not necessarily establish

   proof of the existence of a conspiracy. A person who has no knowledge of a conspiracy, but who

   ha pens to act in a way that advances some urpose of a conspiracy, does not thereby become a

   conspirator.




                                                   12
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 13 of 18 PageID #: 991




          A conspirator is responsible for an offense committed by another conspirator if the

   conspirator was a member of the conspiracy when the offense was committed and if the offense

   was committed in furtherance of, or as a foreseeable consequence of, the conspiracy.

                                      KNOWINGLY TO ACT

          The word knowingly, as that term has been used from time to time in these instructions,

   means that the act was done voluntarily and intentionally, not because of mistake or accident.

                                    DELIBERATE IGNORANCE

          You may find that a defendant had knowledge of a fact if you find that the defendant

   deliberately closed his or her eyes to what would otherwise have been obvious to him or her.

   While knowledge on the part of the defendant cannot be established merely by demonstrating that

   the defendant was negligent, careless, or foolish, knowledge can be inferred if the defendant

   deliberately blinded himself or herself to the existence of a fact.

                                      “WILLFULLY” TO ACT

          The word “willfully, as that term has been used from to time in these instructions, means

   that the act was committed voluntarily and purposely, with the specific intent to do something the

   law forbids; that is to say, with bad purpose either to disobey or disregard the law.

                                             POSSESSION

          “Possession, as that term is used in these instructions, may be one of two kinds: actual

   possession or constructive possession.

          A person who knowingly has direct physical control over a thing, at a given time, is in

   actual possession of it.




                                                    13
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 14 of 18 PageID #: 992




           A person who, although not in actual possession, knowingly has both the power and the

   intention, at a given time, to exercise dominion or control over a thing, either directly or through

   another person or persons, is in constructive possession of it.

           Possession may be sole or joint. If one person alone has actual or constructive possession

   of a thing, possession is sole. If two or more persons share actual or constructive possession of

   a thing, possession is joint.

           You may find that the element of possession is present if you find beyond a reasonable

   doubt that a defendant had actual or constructive possession, either alone or jointly with others.

          To possess with intent to distribute simply means to possess with intent to deliver or

   transfer possession of a controlled substance to another person, with or without any financial

   interest in the transaction.

                 THE INDICTED DRUGS ARE CONTROLLED SUBSTANCES

          You are instructed as a matter of law that at all times relevant to the offense charged in the

   Indictment, the following drugs alleged to have been knowingly, intentionally, or unlawfully

   distributed, dispensed, or possessed with the intent to distribute or dispense outside the usual

   course of professional practice or not for a legitimate medical purpose, qualified as controlled

   substances in the schedules indicated below:

           1. Oxycodone was a Schedule II controlled substance;

          2. Amphetamine Salts were Schedule II controlled substances;

          3. Hydrocodone was a Schedule III controlled substance;

          4. Alprazolam was a Schedule IV controlled substance; and

          5. Promethazine with Codeine was a Schedule V controlled substance.



                                                    14
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 15 of 18 PageID #: 993




                            LEGITIMATE MEDICAL PURPOSE,
                      “USUAL COURSE OF PROFESSIONAL PRACTICE”

          In this case, the defendants are charged with conspiring to illegally distribute, dispense,

   or possess with intent to distribute or dispense controlled substances through writing invalid

   prescriptions. The Federal Controlled Substances Act, Title 21, United States Code, Section

   841(a)(1), makes it a crime for anyone to knowingly or intentionally . . . manufacture, distribute,

   or dispense ... a controlled substance. Medical practitioners registered with the Attorney

   General and properly licensed under State law, such as physicians, are excepted from this general

   prohibition, but only to the extent that they distribute or dispense a controlled substance pursuant

   to a valid prescription.

          For a prescription to be valid, the law requires that it be “issued for a legitimate medical

   purpose by an individual practitioner acting in the course of his professional practice. To

   demonstrate that a prescription is not valid, the government need only prove either that it was not

   issued for a legitimate medical purpose or that the prescription was issued outside the usual course

   of professional practice.

          The term “usual course of professional practice means acting in accordance with the

   standard of medical practice generally recognized and accepted in the United States. This is an

   objective standard that considers what is generally recognized in the medical profession, not what

   an individual practitioner subjectively believes the standard should be.

          A controlled substance is prescribed by a physician in the usual course of professional

   practice, and therefore, lawfully, if the substance is prescribed by him in good faith, medically

   treating a patient in accordance with a standard of medical practice generally recognized and

   accepted in the United St tes. “Good faith” in this context means an honest effort to prescribe for

                                                    15
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 16 of 18 PageID #: 994




   a patient s condition in accordance with the standards of medical practice generally recognized or

   accepted in this country.

          In making a medical judgment concerning the appropriate treatment for an individual

   patient, physicians have discretion to choose among a wide range of available options. Therefore,

   in determining whether a defendant acted without a legitimate medical purpose, you should

   examine all the defendant’s actions and the circumstances surrounding them.

                                      DUTY TO DELIBERATE

          To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your verdict

   must be unanimous on Count One of the Indictment.

          It is your duty to consult with one another and to deliberate in an effort to reach agreement

   if you can do so. Each of you must decide the case for yourself, but only after an impartial

   consideration of the evidence with your fellow jurors. Do not let any bias, sympathy, or prejudice

   that you may feel toward one side or the other influence your decision in any way. During your

   deliberations, do not hesitate to reexamine your own opinions and change your mind if convinced

   that you were wrong. But do not give up your honest beliefs as to the weight or effect of the

   evidence solely because of the opinion of your fellow jurors, or for the mere purpose of returning

   a verdict.

          Remember at all times, you are judges judges of the facts. Your duty is to decide

   whether the government has proved the defendants guilty beyond a reasonable doubt.

          Any notes that you have taken during this trial are only aids to memory. If your memory

   should differ from your notes, then you should rely on your memory and not on the notes. The

   notes are not evidence. A juror who has not taken notes should rely on his or her independent



                                                   16
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 17 of 18 PageID #: 995




   recollection of the evidence and should not be unduly influenced by the notes of other jurors.

   Notes are not entitled to any greater weight than the recollection or impression of each juror about

   the testimony.

           When you go to the jury room, the first thing that you should do is select one of your

   number as your foreperson, who will help to guide your deliberations and will speak for you here

   in the courtroom.


          A verdict form has been prepared for your convenience.

          The foreperson will write the unanimous answer of the jury in the space provided for the

   sole count of the Indictment, either guilty or not guilty, as well as the unanimous answers of

   the jury to the special issues regarding the type(s) and quantity of controlled substances involved,

   if any. At the conclusion of your deliberations, the foreperson should date and sign the verdict

   with his or her initials.

          During your deliberations, you must not communicate with or provide any information to

   anyone by any means about this case. You may not use any electronic device or media, such as

   a telephone, cell phone, smart phone, iPhone, BlackBerry, tablet, or computer; the Internet, any

   Internet service, or any text or instant messaging service; or any Internet chat room, blog, or

   website such as Facebook, Instagram, Linkedln, Google +, Twitter, or YouTube to communicate

   to anyone any information about this case or to conduct any research about this case until I accept

   your verdict.

          You may not use electronic or other means to investigate or communicate about the case

   because it is important that you decide this case based solely on the evidence presented in this

   courtroom. Information on the Internet or available through social media might be wrong,



                                                    17
Case 4:17-cr-00009-MAC-KPJ Document 122 Filed 10/10/18 Page 18 of 18 PageID #: 996




   incomplete, or inaccurate. You are permitted to discuss the case with your fellow jurors only

   during deliberations because they have seen and heard the same evidence you have. In our judicial

   system, it is important that you not be influenced by anything or anyone outside of this courtroom.

   This would unfairly and adversely impact the judicial process. I expect you to inform me

   immediately if you become aware of another juror s violation of these rules.

          If you need to communicate with me during your deliberations, the foreperson should write

   the message and give it to the court security officer. I will either reply in writing or bring you

  back into the courtroom to respond to your inquiry.

          Bear in mind that you are never to reveal to any person, not even to the court, how the jury

  stands, numerically or otherwise, on Count One of the Indictment, until after you have reached

  a unanimous verdict.


          SIGNED at Plano, Texas, this ilay of October, 2018.




                                                                   Marcia A. Crone
                                                             United States District Judge




                                                   18
